Name: Commission Implementing Regulation (EU) NoÃ 66/2012 of 25Ã January 2012 amending Regulation (EC) NoÃ 318/2007 laying down the animal health conditions for imports of certain birds into the Community and the quarantine conditions thereof Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  agricultural policy;  trade;  tariff policy;  America
 Date Published: nan

 26.1.2012 EN Official Journal of the European Union L 23/1 COMMISSION IMPLEMENTING REGULATION (EU) No 66/2012 of 25 January 2012 amending Regulation (EC) No 318/2007 laying down the animal health conditions for imports of certain birds into the Community and the quarantine conditions thereof (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular Article 17(3)(a) thereof, Whereas: (1) Commission Regulation (EC) No 318/2007 (2) lays down the animal health conditions for imports of certain birds into the Union. It provides that the birds covered by it are to be imported into the Union only if they originate from third countries or parts thereof referred to in Annex I thereto. (2) Annex I to Regulation (EC) No 318/2007 refers to the third countries or parts thereof which are listed in columns 1 and 3 of the table in Part 1 of Annex I to Commission Decision 2006/696/EC (3) and from which imports of breeding or productive poultry other than ratites is permitted. (3) Decision 2006/696/EC was repealed and replaced by Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (4). The references to that Decision in Annex I to Regulation (EC) No 318/2007 should therefore be replaced by references to Regulation (EC) No 798/2008. (4) In addition, Argentina has requested the Commission to authorise imports into the Union of certain captive bred birds pursuant to Regulation (EC) No 318/2007. An inspection carried out by the Commissions Food and Veterinary Office in Argentina including the follow-up actions undertaken by that third country demonstrated that Argentina provides appropriate guarantees as regards compliance with Union rules required for imports into the Union of such birds. (5) Argentina is currently listed in the table set out in Part 1 of Annex I to Regulation (EC) No 798/2008. However, imports of breeding or productive poultry other than ratites from that third country are not permitted. Argentina should therefore be included as a separate entry in the list set out in Annex I to Regulation (EC) No 318/2007. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 318/2007 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 84, 24.3.2007, p. 7. (3) OJ L 295, 25.10.2006, p. 1. (4) OJ L 226, 23.8.2008, p. 1. ANNEX ANNEX I LIST OF THIRD COUNTRIES FROM WHICH IMPORTS OF CAPTIVE BRED BIRDS ARE AUTHORISED 1. Third countries or parts thereof listed in columns 1 and 3 of the table in Part 1 of Annex I to Commission Regulation (EC) No 798/2008 (1), where column 4 of that table provides for a model veterinary certificate for breeding or productive poultry other than ratites (BPP); 2. Argentina. (1) OJ L 226, 23.8.2008, p. 1.